Citation Nr: 1453414	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2013.  A transcript of that proceeding is of record.  

The Board herein finds that new and material evidence has been received by VA to permit reopening of the previously denied claim for service connection for PTSD.  That reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was denied most recently by a rating decision of the AOJ in December 2004; following notice to the Veteran of the action taken and his appellate rights in December 2004, no appeal of the December 2004 denial was received.  

2.  Since entry of the December 2004 rating decision, evidence has been received by VA that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.



CONCLUSION OF LAW

The December 2004 decision, denying service connection for PTSD, is final; new and material evidence has received by VA since entry of that December 2004 denial so as to permit reopening of the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD was most recently denied by VA through an RO rating decision of December 2004 and notice of that action and of the Veteran's appellate rights was furnished to him in the same month.  The basis of that decision was that there was no showing of a PTSD diagnosis or a verified inservice stressor as a basis for his PTSD.  Inasmuch as no timely appeal of the December 2004 denial was initiated, that action was rendered final.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes various records of treatment denoting a diagnosis of PTSD, as well as the transcript of a Board hearing conducted in March 2013, at which sworn testimony was provided by the Veteran as to his claimed inservice stressors leading to PTSD.  Two such stressors were at that time noted to have occurred in 1979 and 1980 and entailed his presence, if not involvement, at times when a fellow soldier committed suicide by hanging and also when a fellow soldier was accidentally killed while performing his duties at a military shooting range.  Those stressors were previously considered by the AOJ in its December 2004 action.  In addition, he referenced a stressor not previously identified which involved his duty assignment to an area close to the border of North Korea and one or more incidents in which his base camp was subject to weapons fire from North Korean soldiers from some distance.  

The foregoing were found by the AOJ not to constitute new and material evidence and it also, in fact, determined that the information furnished by the Veteran was insufficient to permit any meaningful efforts to verify his stressors.  The evidence at this juncture, inclusive of the Veteran's testimony, must be presumed to be credible per Justus v. Principi, 3 Vet. App. 510, 513 (1992), although that presumption does not extend to the weight of the evidence.  In all, the evidence referenced above meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for PTSD.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received by VA, the previously denied claim for service connection for PTSD is reopened and, to that extent alone, the benefit sought on appeal is granted.  


REMAND

Additional evidentiary development of the Veteran's reopened claim is found to be needed.  In this regard, it is noted that the Veteran's service treatment records appear to be incomplete in that but a few records are on file despite a three-year tour of duty.  In addition, efforts to verify his claimed inservice stressors and to ascertain what relationship, if any, exists between those stressors and any existing PTSD are needed on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain a complete set of service treatment and personnel records of the Veteran for inclusion in his VA claims folder.  

2.  Enter a formal written determination as to whether the Veteran engaged in combat against the enemy during his period of military service and the reasons therefor.  

3.  Request that the Veteran furnish in writing an additional statement in which he provides clarifying details with respect to each alleged stressor including but not limited to the date, location, persons present, and other circumstances leading to and following the event. 

4.  Undertake those efforts needed to verify each of the claimed stressors of the Veteran which he reports led to the onset of his PTSD.  These stressor verification efforts should be undertaken through contact with the National Personnel Records Center, National Archives and Records Administration, the applicable service department, and/or U.S. Army and Joint Services Records Research Center and use of all relevant secondary sources, as well as a search of unit records, morning reports, unit diary records, and incident reports, to the extent that such records are available. 

5.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA electronic claims folder. 

6.  Thereafter, afford the Veteran a VA examination to determine whether he has PTSD that had its onset in service or is otherwise attributable to service.  The VA claims file should be made available for review in conjunction with the examination and the examiner should be asked to note in his or her examination report whether in fact the claims folder was made available and reviewed.  Such examination should entail the taking of a complete psychiatric history, as well as the performance of a complete mental status evaluation and any diagnostic testing deemed necessary by the examiner.  Whether or not PTSD is now present and on the basis of what specific stressors, be they inservice or otherwise, should be fully discussed.  

Following the conduct of the examination, request the examiner to provide a medical opinion as to the following, providing a complete rationale for each:

(a)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged inservice stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The VA examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity, such as his claim that he was sent to a duty station near North Korea and was fired upon by North Korean soldiers from afar.  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has PTSD that originated in service or is otherwise attributable thereto or any incident thereof, including any inservice stressor?  Consideration should be afforded any account of the Veteran regarding his pertinent inservice symptoms and their presence during postservice years, as well as any and all pertinent inservice events.

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

7.  Lastly, readjudicate the reopened claim for service connection for PTSD and if the benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and permit him a reasonable period for a response.  Thereafter, return the case to the Board for further review.  




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


